Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is a response to Applicant’s Election filed December 6, 2021.  
Claims 9 and 10 have been canceled.  
Claims 1-5 and 11-19 are pending in the instant application.


Election/Restrictions
Applicant’s election (without traverse) of Group I (claims 1-5 and 11) in the reply filed December 6, 2021 is acknowledged.  Applicant’s further species election of SEQ ID NO:8 in the reply filed on December 6, 2021 is also acknowledged.  
Accordingly, claims 12-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant timely made the restriction/election requirement (without traverse) in the reply filed on December 6, 2021.   
The requirement for election is still deemed proper and is made FINAL.
Accordingly, claims 1-5 and 11 have been examined on the merits as detailed below:

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copies have been placed in the file.


Information Disclosure Statement
Applicant’s IDS filed November 24, 2020 is acknowledged.  It is noted that an English Translation has not been provided for Cite No. 6.  The Examiner has lined-through this reference to indicate that it has not been considered on the merits.  Accordingly, the Examiner has considered the information disclosure statement and a signed copy is enclosed herewith.  

Drawings
The Drawings filed on September 17, 2020 are acknowledged and have been accepted by the Examiner.  


Nucleotide Sequence Disclosures
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. §1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 C.F.R. §1.821-1.825 for the reason(s) set forth below or on the attached Notice To Comply with Requirements for Patent Applications Containing Nucleotide Sequence and/or Amino 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

            Claims 1-5 and 11 are rejected under 35 U.S.C. 101.
The claims are drawn to a substance that disrupts a stem-loop structure in the 3' untranslated region of a Regnase-1 mRNA, wherein the stem-loop structure is at least one stem-loop structure selected from a first stem-loop structure formed in a region corresponding to positions 231 to 245 of SEQ ID NO: 1 and a second stem-loop structure formed in a region corresponding to positions 424 to 442 of SEQ ID NO: 1.
The present Specification discloses:
The term "substance that disrupts a stem-loop structure" may be any substance that inhibits complementary binding within the stem-loop structure. Any substance that inhibits complementary binding of at least one, two, or three nucleotide pairs may be used. Examples of the substances include an oligonucleotide that binds to a nucleotide sequence forming a stem-loop structure (antisense nucleic acid), or a substance that modifies a nucleotide sequence forming a stem-loop structure via genome editing; and 



Unmodified antisense nucleic acids are naturally occurring molecules.  Since the invention embraces and encompasses antisense oligonucleotides, the claimed invention is directed to a naturally occurring nucleic acid, which is a product of nature.
The claimed invention is directed to a naturally-occurring nucleic acid fragment thereof, whether isolated or not that is not patent-eligible pursuant to the Supreme Court decision in Association for Molecular Pathology v. Myriad Genetics, Inc. -- U.S.-- (June 13, 2013). The claims read on naturally occurring nucleic acids that are a product of nature.  The claims do not require any type of chemical modification that would differentiate the compound from a product of nature.
The fragments as presently claimed do not have to be shown to exist in nature, but only be shown to be a fragment of a naturally occurring gene.  The Myriad decision clearly includes naturally-occurring nucleic acid fragments, whether isolated or not, and the claimed oligonucleotide is a naturally occurring unmodified nucleic acid fragment.  
The logic in the Myriad decision was that snipping a nucleic acid out of the chromosome which contains it does not change it enough to make it eligible under 35 USC 101.  That same logic applies whether it is a nucleic acid encoding a full-length protein or a part of the nucleic acid; either way it is a nucleic acid whose sequence is identical to what occurs in nature.
The antisense oligonucleotide(s) of the claimed invention is a product of nature because it is a fragment of a naturally occuring sequence and the fragment sequence  is 
Thus, claims 1-5 and 11 are not patent-eligible.


Conclusion
No claims are allowable at this time.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent 

For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635